          Case 1:18-cv-00701-JGK Document 31 Filed 12/07/18 Page 1 of 3



                            UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF NEW YORK


SECURITIES AND EXCHANGE COMMISSION,

                                      Plaintiff,                       18-CV-00701-JGK

       - against -                                                        ECF CASE




ONE OR MORE UNKNOWN TRADERS IN THE
SECURITIES OF BIOVERATIV, INC.,

                                      Defendants.



                         MOTION FOR EXPEDITED DISCOVERY

       Pursuant to its earlier request for a pre-motion discovery conference regarding expedited

discovery (see Doc. # 26), and the Court’s oral ruling at that conference granting the SEC’s

request, the Securities and Exchange Commission (“SEC”) submits the attached proposed order

for the Court’s consideration. The SEC seeks expedited discovery prior to the Rule 26(f)

conference, and alternative service,1 in order to efficiently obtain discovery from the previously

unknown trader(s) and associated third parties. See Fed. R. Civ. P. 26(d)(1) (court can authorize

discovery prior to Rule 26(f) conference).



1
  Federal Rule of Civil Procedure 45 “does not explicitly demand personal service of a subpoena,
but instead requires only that a copy be ‘deliver[ed]’ to the person whose attendance or
production of documents is sought. Such language ‘neither requires in-hand service nor
prohibits alternative means of service.’ ” Cordius Trust v. Kummerfeld, 2000 WL 10268, at *2
(S.D.N.Y. Jan. 3, 2000) (quoting King v. Crown Plastering Corp., 170 F.R.D. 355, 356
(E.D.N.Y. 1997)). Substitute service can be proper so long as it “comports with due process” and
is “reasonably calculated under the circumstances to provide [the deponent] with both notice and
an opportunity to present objections.” Id. (citing SEC v. Tome, 833 F.2d 1086, 1093 (2d Cir.
1987)).
Case 1:18-cv-00701-JGK Document 31 Filed 12/07/18 Page 2 of 3




    Dated this 7th day of December, 2018.


                                s/ Mark L. Williams
                                Mark L. Williams (NY Bar No. 4796611)(Pro Hac)
                                Nicholas P. Heinke (Colo. Bar No. 38738) (Pro Hac)
                                Senior Trial Counsel
                                Attorneys for Plaintiff
                                SECURITIES AND EXCHANGE COMMISSION
                                1961 Stout Street, 17th Floor
                                Denver, Colorado 80294
                                (303) 844-1027
                                WilliamsML@sec.gov
                                HeinkeN@sec.gov




                                  -2-
         Case 1:18-cv-00701-JGK Document 31 Filed 12/07/18 Page 3 of 3



                                 CERTIFICATE OF SERVICE

        I hereby certify that I electronically filed the foregoing MOTION FOR EXPEDITED
DISCOVERY with the Clerk of the Court for the USDC for the Southern District of NY by
using the CM/ECF system on December 7, 2018. Participants in the case who are registered
CM/ECF users will be served by the CM/ECF system.



                                                 s/ Mark L. Williams




                                           -3-
